915 F.2d 1404
UNITED STATES of America, Plaintiff-Appellee,v.Robert Seaman DRABECK, Jr., Defendant-Appellant.
No. 89-30237.
United States Court of Appeals,Ninth Circuit.
Oct. 11, 1990.

Prior report:  9th Cir., 905 F.2d 1304.
ORDER
Before GOODWIN, Chief Judge, and BROWNING, WALLACE, HUG, TANG, SCHROEDER, FLETCHER, FARRIS, PREGERSON, ALARCON, POOLE, NELSON, CANBY, NORRIS, REINHARDT, BEEZER, HALL, WIGGINS, BRUNETTI, KOZINSKI, NOONAN, THOMPSON, O'SCANNLAIN, LEAVY, TROTT, FERNANDEZ and RYMER, Circuit Judges.


1
Upon the vote of a majority of nonrecused regular active judges of this court, it is ordered that this case be reheard by the en banc court pursuant to Circuit Rule 35-3.


2
The mandate is recalled.